Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Stacy on 9/7/2021.

The application has been amended as follows: 
Please amend claim 1 as follows:
1.         (Currently amended)  A method of making a nano-sized ZSM-5 zeolite, comprising:
dissolving an aluminum source in a first portion of an aqueous solution of a templating agent to form a first mixture, wherein the templating agent comprises tetrapropylammonium hydroxide (TPAOH);
adding the first mixture to a slurry of a silica source in a second portion of the aqueous solution of a templating agent to form an aluminosilicate fluid gel
stirring the aluminosilicate fluid gel to allow reaction;

hydrothermal treating the dry gel in a hydrothermal treatment holder to form a solid product;
washing the solid product;
drying solid product; and
calcining the solid product to form the ZSM-5, wherein the molar ratio of SiO2 to Al2O3 in the nano-sized ZSM-5 is about 33.6, and wherein the nano-sized ZSM-5 has an average particle size less than 100 nm.
Cancel nonelected claims 17-21 without prejudice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art, including Van Greiken teaches away from the claimed silica to alumina ratio in combination with nano-sized ZSM-5 zeolite.  Van Greiken demonstrates that under conventional conditions lower silica ratios mean larger (micron sized) products.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732